DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one expandable holding element (claims 1, 12-13, and 16), the at least two expandable holding elements (claim 8), the expandable holding elements being arranged at ends of the holder or at a center of the holder (claim 9), and the expandable holding element being expandable in a direction of an axis of the ammunition body (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding the objections to the drawings with respect to claims 1, 8, 12-13, and 16, while “at least one” and “at least two” allow for more than one or two, respectively, such only positively require one and two, respectively.  There is no showing of a device having only one or two holding elements 3, but rather, all relevant figures show three distinct sets of such.  In view of the lack of showing of claimed subject matter, Applicant is claiming that which is not fairly disclosed, i.e. a single holding element 3, while more are clearly required.  Although instant Fig. 2c shows an ammunition body 6 contacting only two rows of holding elements 3, this is simply while on its way to the conditions of Figs. 2d-2e, where it contacts three rows of holding elements.  Given the linear disposition of elements 3, even a smaller ammunition body 6.1 of Fig. 3 (the one including callout 5) would contact at least two elements 3 in each row.
Similarly for claim 9, there is no showing of holding elements 3 being either at the ends or at a center of the holder, but rather, extending from each end to the other completely.
Claims 1, 3, 6, 12-13, and 16 recite “in particular” variously throughout.  The issue is whether the elements following such are required or merely exemplary language.  See MPEP § 2173.05(d).
Claim 1 further recites the limitation "the ammunition body" in lines 2 and 5-6 (2X: counting stricken through line 4).  There is insufficient antecedent basis for this limitation in the claim.  The recitation of “ammunition body” in “An ammunition body holding device” in line 1, is adjectival and merely expresses an intended use for the device, as is/does “holding” therein.  Specifically, simply describing a device as ammunition body holding fails to require an ammunition body.  Suggested is replacing “the” at the first instance with --an--.
Claim 2 recites the limitation "the ammunition bodies" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 further recites the limitation "the pressure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "wherein a holding force can be set through an adjusted application of pressure by the expandable holding element" in lines 2-33.  It is unclear how the expandable holding element can set a holding force.  As best understood, “by” should be replaced with --of--, --in--, or --within--.
Claim 6 further recites the limitation “wherein the expandable holding element is expandable in a radial direction, in particular in a direction of an axis of the ammunition body” in lines 2-4, “the ammunition body” of which lacks antecedent basis.  Furthermore, radial, i.e. outward, expansion is shown: compare, e.g., Figs. 2a and 2b.  An axis is an imaginary line about which an object spins, rotates, revolves.  Under normal circumstances, the ammunition bodies shown only spin, rotate, revolve about their respective central axes, i.e. a centerline from top to bottom of each body shown in, e.g., Fig. 3.  However, no drawing figures appear to show holding elements 3 expanding in a direction of an axis of an ammunition body, i.e. lengthwise.
Claim 7 recites the limitation "the ammunition body" in line 2.  See above.
Claim 8 recites the limitation "the expandable holding elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  While “at least one expandable holding element” in claim 1 leaves the possibility of more than one, such must be positively recited.  Suggested is deleting “of the” before “expandable.”
Claim 12 further recites the limitation "the ammunition body" in line 5.  See above.
Claim 13 further recites the limitations "the propellant and the projectile" in line 3, "the propellant magazine" and "the weapon" in line 5, and "the projectile magazine" and "the weapon" in line 6.  The issue is that each of these elements is previously recited in the alternative, i.e. the “or” portion of “and/or,” and nothing in the claim requires reliance on the “and” portion of the previous recitations.
Claim 15 recites the limitation "the filling and/or emptying" in lines 2-3, and, "the propellant" and "the projectile" in line 3.  The former lacks antecedent basis, while the issue with the latter is addressed at claim 13, above.
Claim 18 recites the limitation "introducing a fluid into the expandable holding element and generating a pressure in an inside of the expandable holding element, as a result of which the expandable holding element is … contracted" in lines 2-5.  This issue is how introducing a fluid into, and generating a pressure inside a holding element results in contraction thereof
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,898,071 to Borgwarth (cited by Applicant).
Re: claim 1, Borgwarth discloses the claimed invention including an ammunition body holding device 11, e.g., Figs. 2 and 4, comprising: a holder 12 for holding an ammunition body 18, 19, e.g., Fig. 1, (disclosed as “a single fixed type” of ammunition “or a separated type of ammunition,” col. 2, lines 15-16 (e.g., 2:16), which fairly meets the “in particular” conditions), wherein the holder has at least one expandable holding element 13a, 13b, 35a, 35b, for holding the ammunition body.
Re: claim 2, Borgwarth further discloses wherein the holder can be adapted to different types of ammunition bodies, 2:14-15.  Note that it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  Regardless, Borgwarth fairly meets the claim.
Re: claim 3, Borgwarth further discloses wherein the holding element is expandable through pressure of a fluid introduced into the holding element, 2:23-49.
Re: claim 4, Borgwarth further discloses further comprising a pressure generator 32, 38, for generating pressure in the holding element, id.
Re: claim 5, Borgwarth further discloses wherein a holding force can be set through an adjusted application of pressure within the holding element, id.
Re: claim 6, Borgwarth further discloses wherein the holding element is expandable in a radial direction, e.g., Figs. 5-7.
Re: claim 7, Borgwarth further discloses wherein the ammunition body is clampable in the holder by the holding element, 2:34-40.
Re: claim 8, Borgwarth further discloses wherein the holder has at least two holding elements extending in a radial direction and located along a circumference of the holder, as shown.
Re: claim 9, Borgwarth further discloses wherein the holding elements are arranged at ends of the holder and/or at a center of the holder, as shown.
Re: claim 10, Borgwarth further discloses wherein the holding element includes an expandable cushion, most clearly shown in Figs. 5-7.
Re: claim 11, Borgwarth further discloses wherein the holding elements are controllable for expansion independently and/or jointly.  See above.
Re: claims 12-13, Borgwarth further discloses a handling device and a weapons system, 1:10-22.
Re: claim 14, whether expressly articulated, Borgwarth fairly discloses the system arranged in an ammunition flow, since that is the point of the invention, handling and moving ammunition.  That is, handling of ammunition is pointless unless in an ammunition flow, which is broad enough to encompass into and out of storage aboard “ships, aircraft, armored land vehicles and other military equipment,” 1:12-13.
Re: claim 15, see In re Hutchinson, above.  The system disclosed by Borgwarth is certainly capable of being used for filling and/or emptying.
Concerning method claims 16-18, in view of the structure disclosed by Borgwarth, the method of holding an ammunition body is inherent, since it is the normal and logical manner in which the holding device is used.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
1-Dec-22